IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : Nos. 12 and 13 EM 2021
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
MARTIN BROWN,                                 :
                                              :
                    Petitioner                :



PER CURIAM

      AND NOW, this 26th day of May, 2021, the “Application for Permission to File a

Petition for Allowance of Appeal Nunc Pro Tunc” is DENIED.